DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 11/7/2021.
         Claims 1-17 are currently pending.
         Claim 1 has been amended.
         Claims 12-17 are newly added.          Claims 1, 10 and 12 are independent claims.

                                                         Response to Arguments
2.       Applicant's arguments, see in pages 6-8 in the submitted Remarks, filed on 11/7/2021, with respect to the rejection on claims 1-9 have been fully considered but are moot in view of the new ground(s) of rejection.
Claim Objection
3.       Claims 10-11 are objected to because of the following informalities:
          Regarding claim 10, line 5, “the first place” should be changed to --- the first plate ---. 
          Claims 11 is also objected as it inherits the deficiencies in claim 10.



                                                                Examiner Notes
4.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
5.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.     Claims are rejected under 35 U.S.C. 103 as being unpatentable over Twerdochlib (US. Pub. 2005/0218887; hereinafter “Twerdochlib”; previous citation) in view of Fischer (US Pub. 2014/0203802; hereinafter “Fischer”; new citation).    
       Regarding claim 1, Twerdochlib discloses, in Figs. 1-12, in combination a wear indicator (a blade clearance monitoring system 10 for monitoring the clearance 16 between a turbine blade 14 and a stationary component 12 of a turbine, see Fig. 1 and paragraphs [0009, 12, 28]) and a component of a gas turbine engine, wherein the wear indicator (10) is secured to a surface of the component (12) of the gas turbine engine, the wear indicator comprising:         a first component (70) including: a post (82); and a coil wire 30) having a first end (a first end of the coil wire 30 connected to a first coil lead 32) and a second end (a second end of the coil wire 30 connected to a second coil lead 32) opposite the first end, wherein the first end is operably connected to the post, and wherein the ribbon wire is wrapped around the post (see [0069] and Fig. 4).
         Twerdochlib discloses the ribbon wire wrapped around the post, but does explicitly specify that the ribbon wire is wrapped around itself.
          Fischer discloses a sensor probe (17, in Figs. 2-3) for measuring the thickness of layers, comprising a ribbon wire (a winding device 44 includes inner and outer sensing coils 50 and 51) wrapped around a post (59, in Fig. 2) and itself (Fig. 3 show sensing coils 50-51 wrapped around itself).           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the measurement device of Twerdochlib by having the ribbon wire is wrapped around the post and itself as taught by Fischer, for purpose of providing the ribbon wire having inner and outer sensing coils lie in a mutual plane, so that the sensing coils are allocated directly to the measuring surface of the object to measured, whereby an improved level of measuring accuracy is achieved (see at least in [0020] of Fischer).
       Regarding claim 2, Twerdochlib and Fischer disclose the combination of claim 1, Twerdochlib further teaches wherein the first component is configured to delaminate when impacted by a blade of the gas turbine engine (see [0099]). 
       Regarding claim 3, Twerdochlib and Fischer disclose the combination of claim 1, Twerdochlib further teaches comprising: a second component (72, 74) of the wear indicator having a blind hole partially enclosing the first component, wherein the wear indicator is secured see Fig. 4). 
       Regarding claim 4, Twerdochlib and Fischer disclose the combination of claim 1, Twerdochlib further teaches wherein the component is a blade outer air seal (see Fig. 1). 
       Regarding claim 7, Twerdochlib and Fischer disclose the combination of claim 1, Twerdochlib further teaches wherein: the post (82) is cylindrical in shape (see Fig. 4). 
       Regarding claim 8, Twerdochlib and Fischer disclose the combination of claim 1, Twerdochlib further teaches wherein: the ribbon wire is wrapped around an outer surface of the post (see [0069]). 
         Regarding claim 9, Twerdochlib and Fischer disclose the combination of claim 1, except for specifying that wherein: the ribbon wire is wrapped around an inner surface of the post. However having the ribbon wire is wrapped around an inner surface of the post or an outer surface of the post is a known practice in the art and the specifics would simply be a matter of inventor design choice.          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the measurement device of Twerdochlib and Fischer by having the ribbon wire is wrapped around an inner surface of the post, in order to meet the system design and specification requirement.

7.     Claims are rejected under 35 U.S.C. 103 as being unpatentable over Twerdochlib (US. Pub. 2005/0218887; hereinafter “Twerdochlib”; previous citation) in view of Zhe et al. (US Pub. 2015/0323301; hereinafter “She”; new citation).    
       Regarding claim 1, Twerdochlib discloses, in Figs. 1-12, in combination a wear indicator (a blade clearance monitoring system 10 for monitoring the clearance 16 between a turbine blade 14 and a stationary component 12 of a turbine, see Fig. 1 and paragraphs [0009, 12, 28]) and a component of a gas turbine engine, wherein the wear indicator (10) is secured to a surface of the component (12) of the gas turbine engine, the wear indicator comprising:         a first component (70) including: a post (82); and         a ribbon wire (a coil wire 30) having a first end (a first end of the coil wire 30 connected to a first coil lead 32) and a second end (a second end of the coil wire 30 connected to a second coil lead 32) opposite the first end, wherein the first end is operably connected to the post, and wherein the ribbon wire is wrapped around the post (see [0069] and Fig. 4).
         Twerdochlib discloses the ribbon wire wrapped around the post, but does explicitly specify that the ribbon wire is wrapped around itself.
          Zhe discloses a sensor (10, in Fig. 1) for measuring the clearance between a blade tip (55) and an outer casing of a turbine (50), comprising a ribbon wire (spiral sensing coils 20A and 20B) wrapped around itself (Fig. 1 show sensing coils 30A-20B wrapped around itself).           It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the measurement device of Twerdochlib by having the ribbon wire is wrapped around itself as taught by Zhe, for purpose of providing the sensor reduces complexity of signal measurements when the coils are used and improves a signal-to-noise ratio for the coils by performing clearance measurements with an input to detect see at least in [0006 and 0035-0036] of Zhe).
8.     Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Twerdochlib in view of Fischer and further in view of Andarawis (US. Pub. 2009/0243585; hereinafter “Andarawis’; previous citation).           Regarding claim 5, Twerdochlib and Fischer disclose the combination of claim 1, further comprising a measurement device (92 in Fig. 5) electrically connected to the first end of the ribbon wire through a first lead line and electrically connected to the second end of the ribbon wire through a second lead line (see Figs. 4-5), except for specifying that wherein the measurement device is configured to determine the resistance of the ribbon wire.           Andarawis discloses a system to measure thickness of a shroud, the system comprising an impedance measurement device (49, in Fig. 2) configured to measure a total resistance associated with at least one resistive wires (44) (see paragraphs [0023-0024]).          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the measurement device of Twerdochlib and Fischer for capable of measuring a resistance of the wire, for purpose of to meet the system design and specification requirement.
Allowable Subject Matter
9.       Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.10.      Claims 10-17 are allowed over the prior arts of record.
        The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 10, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “ A method of detecting blade clearance in a gas turbine  engine, comprising: attaching a wear indicator to an inner surface of a gas turbine engine opposite a blade of the gas turbine engine, the wear indicator comprising a first plate, a second plate opposite to the first plate, and a plurality of wires extending from the first plate to the second plate, wherein the first plate is electrically connected to the second plate through the plurality of wires; measuring a first resistance  of the first plate, the second plate, and plurality of the wire; …determining an amount of material removed from the wear indicator by the blade in response to the change in the resistance” in combination with all other elements as claimed in claim 10. 
            As to claim(s) 11, the claim is allowed as it further limit allowed claim 10.
          Regarding claim 12, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “.… the wear indicator comprising: ….a second component of the wear indicator having a blind hole partially enclosing the first component, wherein the wear indicator is secured to a surface of the component of the gas turbine engine through the second component, wherein the second component further comprises: a first side that delaminates when impacted by a blade of the gas turbine engine; a second side parallel to the first side, the second side being secured to the component of the gas turbine engine; and a mid-section interposed between the first side and the second side, wherein the mid-section is conical frustum in shape.” in combination with all other elements as claimed in claim 12. 
            As to claim(s) 13-17, the claims are allowed as they further limit allowed claim 12.

Prior Art of Record
11.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Sabol et al. (U.S Pub. 2005/0158511) discloses a wear monitoring system with embedded conductors (see specification for more details).


Conclusion
12.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
2/15/2022